Citation Nr: 1603612	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  08-07 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for status post lumbosacral microdiscectomy at L5-S1, degenerative disc disease (DDD), prior to August 7, 2008.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to June 1985, January 1994 to May 1994, and November 2002 to July 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  Service connection was established for the Veteran's low back disability upon rating determination in September 2006.  A 10 percent rating was assigned, effective July 15, 2006.  In an October 2008 rating decision, the disability rating was increased to 40 percent, effective August 7, 2008.  At the hearing the Veteran indicated that he wished to withdraw the issue of entitlement to an initial rating in excess of 40 percent for his low back disability for the period from August 7, 2008.  Accordingly, that claim is not currently in appellate status before the Board.  The current appeal is limited to the period prior to August 7, 2008, and the question of whether an initial rating in excess of 10 percent is warranted for the low back disability prior to that date.  

It is noted that the Veteran is separately service connected for radiculopathy of the left lower extremity (LLE).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  



FINDING OF FACT

Prior to August 7, 2008, the Veteran's low back disability was manifested by slight limitation of motion and an antalgic gait, but it was not manifested by muscle spasm or guarding severe enough to result in an abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, forward flexion of 60 degrees or less, combined range of motion (ROM) of the thoracolumbar spine of 120 degrees or less, or incapacitating episodes.   


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for the Veteran's status post lumbosacral microdiscectomy at L5-S1, DDD, prior to August 7, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.45, 4.71a, Diagnostic Code (DC) 5243 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented at 38 C.F.R. § 3.159 (2015), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO dated in July 2006 and March 2007 specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the March 2007 letter mentioned above.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examination reports, and statements and testimony from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

The appellant was afforded the opportunity to testify before a VLJ by videoconference in November 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) (2015) requires that the decision review officer or VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ elicited testimony necessary to determine the nature of the appellant's claim regarding entitlement to an initial rating in excess of 10 percent for his low back disorder prior to August 7, 2008.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2015) or identified any prejudice in the conduct of the Board hearing.  Indeed, the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2015).  

Increased Ratings - In General

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2015).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2015).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

A claim placed in appellate status by disagreement with the original or initial rating award (service connection having been allowed) but not yet ultimately resolved, as is the case herein, remains an "original claim" and is not a new claim for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate compensable evaluations may be assigned for separate periods of time, but only if such distinct periods are shown by the competent evidence of record during the pendency of the appeal, a practice known as "staged" ratings.  Id. at 126.  

Lumbar Spine Disability

The Veteran's status post microdiscectomy at L5-S1, DDD, is currently rated under DC 5241 regarding spinal fusion.  38 C.F.R. §§ 4.27, 4.71a, DCs 5010, 5237.  As noted earlier, the low back disorder was assigned a 10 percent rating in a September 2006 rating decision.  The Board notes that spinal fusion is not demonstrated in this case.  Therefore, the Board finds that the Veteran's low back disorder is better represented pursuant to DC 5243 regarding intervertebral disc syndrome (IVDS).  

That being said, the Veteran is currently in receipt of a 10 percent disability rating for his service-connected IVDS with DDD.  Such a diagnosis can be evaluated either upon application of the General Rating Formula for Diseases and Injuries of the Spine ("General Formula"), or under the Formula for Rating IVDS Based on Incapacitating Episodes ("IVDS Formula"), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2015).  See 38 C.F.R. § 4.71a, DCs 5242, 5243 (2015); VBA Training Letter 02-04 (October 24, 2002).  

Moreover, under the current regulations, all disabilities of the spine, regardless of the diagnosis, are rated under the General Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of injury or disease or pursuant to the IVDS Formula.  38 C.F.R. § 4.71a, DC 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243 (2015).  

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined ROM of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined ROM of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a total rating is warranted for unfavorable ankylosis of the entire spine.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is from 0 to 90 degrees, backward extension is from 0 to 30 degrees, left and right lateral flexion (side bending) is from 0 to 30 degrees, and left and right rotation (twisting) is from 0 to 30 degrees.  38 C.F.R. § 4.71a, DCs 5235-5242, Note (2); see also Plate V.  The combined ROM refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id, Note 2.  38 C.F.R. § 4.71a (2015), General Rating Formula for Diseases and Injuries of the Spine.  Note 1 of the General Rating Formula for Diseases and Injuries of the Spine directs the rater to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under the appropriate criteria.  Id, Note 1 (2015).  

Under the IVDS Formula, ratings are based on evidence of incapacitating episodes, defined as periods of acute signs and symptoms that require bed rest prescribed by a 
physician and treatment by a physician.  A 10 percent rating is warranted for episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted for episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted for episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A rating of 60 percent is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

In this case, as there is no evidence or assertion of incapacitating episodes of back pain (as defined by regulation), the criteria contemplating such are not applicable in the current appeal.  
38 C.F.R. § 4.71a (2015), Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. § 4.59 (2015), which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45 (2015).  

Analysis

It is asserted by the Veteran that an initial rating in excess of 10 percent is warranted for his service-connected low back disorder prior to August 7, 2008.  At the November 2015 hearing, he testified that his symptoms increased in severity after being examined by VA in 2007, and that the symptoms for an increased rating were shown prior to the August 7, 2008 date, when a 40 percent rating was assigned.  Moreover, he claimed that the ROM results at the time of VA examination in 2007 were not a good representation of his actual abilities as he was pushed to accomplish increased motion by the examiner.  The Veteran recalled that he was in great pain at the time.  (Hrg. tr. at pgs. 14-18.)  

The Veteran was examined by VA in September 2006.  At that time, the Veteran reported a constant and sharp aching pain that radiated down the posterior aspect of the left leg.  (As already noted, the Veteran is separately rated for his radiculopathy.)  His posture and gait were described as normal.  ROM testing of the lumbar spine was normal except for right rotation which was limited to 25 degrees out of 30 degrees.  The examiner noted that the Veteran did have an increase of pain at the end point of all ROM testing, but there were no additional limitations noted with repetition of movement during the examination related to pain, fatigue, incoordination, weakness, or lack of endurance.  X-rays showed mostly mild osteophytosis of the lumbosacral spine.  Otherwise, the lumbar spine was negative.  

Based on the above findings, the RO assigned a 10 percent rating for the low back disorder upon rating decision in September 2006.  

Subsequently dated records include a VA treatment record dated in December 2006.  The Veteran continued to report pain associated with the back that radiated into the buttock and left leg.  The examiner noted that there was some limited ROM to extension which reproduced some pain.  There was no "point tender."  

When examined by VA in May 2007, the Veteran continued to report back pain which was described as sharp and burning in nature.  Medications had not helped.  The pain was 7 out of 10 except there was random pain that was 9 out of 10 which occurred once every 2 weeks and lasted about 2 days.  The Veteran walked unaided, but he reported that he occasionally used a cane and a brace.  The Veteran said that he had fallen 4 times in the past 2 months.  As to how his back condition affected his employment, the Veteran said that he had to get up on occasion and exercise his back.  Otherwise, he was able to do his work with no effect on his daily activities.  For example, he was able to drive.  

Upon ROM testing, forward flexion was to 80 degrees out of 90.  Extension was to 10 degrees out of 30.  Left lateral flexion was to 10 degrees out of 30.  Right lateral flexion was to 20 degrees.  Left lateral rotation was to 10 degrees out of 30.  Right lateral rotation was to 20 degrees out of 30.  The examiner noted that the Veteran felt pain upon flexion at 70 degrees and at the end of ROM on extension, lateral flexion, and bilateral rotation.  There was no change in motion upon repeated and resisted testing of the spine times 5 within the ROM noted above and no additional limitation was noted.  There was tenderness but no spasm or guarding.  A normal gait was reported.  There had been no incapacitating episodes in the past 12 months.  

VA records reflect that the Veteran's low back complaints continued as noted upon July and October 2007 treatment visits.  In October 2007, magnetic resonance imaging (MRI) showed minimal central disc protrusion at L5-S1 without enhancement but without encroachment upon thecal sac.  Status post previous left L5 laminectomy was reported.  There was mild enhancement and central and left paracentral aspect of L5-S1 disc, just anterior to the left S1 nerve root suggesting some epidural scarring.  There were mild hypertrophic degenerative changes at right L3-L4 facet joint.  The Veteran's gait was slow but reciprocal.  He was unable to heel and toe walk due to pain.  

When examined by VA in November 2007, the Veteran reported increased back pain.  The pain limited his activities.  He was uncomfortable whether sitting or standing.  At times, the pain was so severe that he dropped to the floor, and it was 20 to 30 minutes before he could get up.  While he continued to work, he often was out because of his impaired mobility.  He said that the pain, which was shooting, burning, and throbbing, in nature, was constant.  The examiner noted that the Veteran walked in a guarded manner.  The examiner reviewed the October 2007 MRI and noted that there was no significant disk herniation present.  There was no spinal stenosis.  There was "a little mild degeneration of his facet joints at multiple levels."  The Veteran was noted to be managing his pain with medications.  

VA records show that in December 2007, the Veteran continued with primary pain management.  Pronounced pain behaviors were noted.  

Upon VA examination on August 7, 2008, clinical findings reflected significant limitation of forward flexion motion.  Specifically, forward flexion of the spine was limited to 45 degrees out of 90.  Extension was to 45 degrees.  Bilateral flexion was to 45 degrees and bilateral rotation was to 80 degrees.  The findings at this exam resulted in an increased rating of 40 percent.  

As to whether an initial rating in excess of 10 percent is warranted for the low back disorder prior to August7, 2008, the Board finds that it is not.  While the Veteran asserts that the 2007 ROM tests were not an accurate description of his abilities at the time, the Board's review of the examination report reflects that the Veteran specifically noted when pain began regarding each ROM movement.  For example, the examiner noted that while the Veteran was able to forward flex to 80 degrees, his pain began at 70 degrees.  Even viewing the Veteran's ROM results from where pain started, the Veteran does not meet the criteria for a rating in excess of 10 percent.  Moreover, combined ROM results fall within the 10 percent rating.  (A 10 percent rating is warranted for a combined range greater than 120 degrees but not greater than 235 degrees.)  Subsequently dated records reflect that the Veteran's pain increased, resulting in confirmed impairment of ROM testing when examined on April 7, 2008.  Medical findings supporting the higher disability rating are simply not demonstrated prior to that date.  Specifically, it is noted that a higher rating under the General Formula would be warranted for forward flexion limited to 60 degrees or less, a combined ROM limited to 120 degrees or less, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or ankylosis.  While the Veteran walked in a guarded manner when seen in November 2007, there was no evidence of an antalgic gait, and there was no evidence of muscle spasms or guarding.  Moreover, his ROM results fell within the rating for a 10 percent rating.  The Board therefore finds that a rating in excess of 10 percent is not warranted under the General Formula prior to August 8, 2007.  

As to any associated neurological abnormalities under the General Formula, the Veteran's rating for peripheral nerve dysfunction of the left lower extremity is not before the Board, as discussed above.  There is no other evidence of any other associated neurological abnormalities.  

Final Considerations

The potential application of various provisions of Title 38 of the Code of Federal Regulations have been considered, whether or not they were raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  However, the evidence does not suggest that the veteran's disability produces such an exceptional or unusual disability picture as to render impractical the applicability of the regular schedular standard and thereby warrant the assignment of an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) (2015).  This case does not present factors such as marked interference with employment or frequent periods of hospitalization. VA and private examination records reveal that the Veteran has often reported back pain on different occasions; however, he has not been hospitalized recently for his service-connected disability.  Due regard has been given to his reports of pain and tenderness, which continue to be treated with medication as needed and pain management.  The regulations require that the evaluation of a disability of the musculoskeletal system must take into account the functional loss due to pain of the damaged part of the system and due to arthritis.  38 C.F.R. Part 4, §§ 4.40 and 4.59 (2015).  While his IVDS and DDD, as well as complaints of pain, are shown to contribute to resistance to motion and to functional loss, no postural abnormalities or fixed deformities were noted for the period in question.  Neither the Veteran's statements nor the medical records indicate that his back condition alone markedly interfered with the Veteran's employment for the period in question as to warrant the assignment of an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) (2015).  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert, supra.  Therefore, the Board is unable to identify a reasonable basis for granting the Veteran's claim.  


ORDER

Entitlement to a rating in excess of 10 percent for status post lumbosacral microdiscectomy at L5-S1, DDD, prior to August 7, 2008, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


